Title: From Thomas Jefferson to Thomas Sumter, 14 May 1791
From: Jefferson, Thomas
To: Sumter, Thomas



Dear Sir
Philadelphia May 14. 1791.

I am really mortified at the account I am obliged to give you of the fate of the ores you confided to my care. I gave them you know to Count Andriani whose regular chemical education, and his fondness for that study, together with his leisure, induced me to expect an attentive and scientific analysis of them. I enquired of him continually from time to time, and he always told me he was trying them with solvents, and that the solution was going on. Being about to take a journey myself, I sent two days ago to his lodgings to ask the result of his experiments, or at least the prospect of the result. To my surprise my messenger brought me word that he had left town on a long journey. I will certainly know on his return something definitive: but I confess to you I expect he has failed of success in his trial of them.
We have nothing very interesting or late from Europe. The revolution in France was still going on steadily, and securely. England and Prussia endeavoring to domineer Russia into a peace with the Porte on their own terms: and Russia shewing no symptoms of attention to them. Burke’s pamphlet and the answers to him occupy much attention there and here. Payne’s and Priestly’s are excellent. The former is the best thing it’s author ever wrote.—You mentioned  to me two instances of Volcanic eruption in Carolina. I must beg of you to take the trouble of collecting all the facts you can relative to these, and to be so good as to communicate them to me. This phaenomenon is so absolutely unprecedented in our part of America as to excite much attention.—I have the honor to be with great & sincere esteem Dear Sir Your most obedient & most humble servt,

Th: Jefferson

